It appearing that the defendant has failed to defend with proper diligence against the plaintiff’s appeal and that it has failed to prosecute with proper diligence its cross appeal from the Court of Common Pleas in Hartford County, it is, under Practice Book § 696, ordered by the Supreme Court, suo motu, that unless the defendant files its brief in the plaintiff’s appeal on or before June 4, 1975, the judgment be set aside and the case be remanded with direction to render judgment for the plaintiff; and, further, it is ordered by the Supreme Court, suo motu, that unless the defendant files its brief in its cross appeal on or before June 4, 1975, the cross appeal be dismissed.